Citation Nr: 0636364	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  04-10 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from June 1970 to June 
1972, and from May 1973 to April 1975.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia. The case is now before the Board for 
appellate review.  

The veteran testified before the undersigned at a Travel 
Board hearing in January 2006.  A transcript of that hearing 
is associated with the claims folder.  

During the course of this appeal, the veteran has claimed 
that he experiences pain in his ears and tinnitus.  These 
matters is referred to the RO for appropriate action.  

FINDING OF FACT

The veteran's right ear has sensorineural hearing loss with a 
pure tone threshold average of 34 and a speech recognition 
score of 96; and the left ear has a pure tone threshold 
average of 110 and a speech recognition score of 0. 


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85,  Diagnostic Code (DC) 6100, 
Tables VI, VIA, and VII (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his hearing loss warrants an 
evaluation greater than the 10 percent currently assigned.  
Service connection was established for defective hearing of 
the left ear hearing by rating decision of March 1977.  A 10 
percent evaluation was established.  The RO changed the 
designation of the veteran's service-connected disability to 
bilateral hearing loss in its decision of September 2003, and 
continued the evaluation for hearing loss at 10 percent 
disabling.  
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  The assignment of disability 
ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  

Impaired hearing is rated by measuring and averaging the 
volume at which a person can hear pure tones at several 
frequencies, called the pure tone threshold, and the person's 
ability to recognize a percentage of a specified list of 
words spoken in a prescribed way, called speech 
discrimination.  The data is plotted on a table, and the 
result for each ear is plotted on another table to determine 
overall hearing impairment.  Tables VI and VII are provided 
later in this decision for the veteran's convenience.  Table 
VI

The veteran's hearing has been tested several times during 
the course of this appeal. The first VA examination was 
conducted in September 2003.  Hearing loss in both ears was 
noted.  The puretone threshold average for the right ear was 
35. The puretone threshold average for the left ear was 110.  
Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 0 percent in the left ear.  
These findings do not differ significantly from an 
audiometric examination conducted in March 2003.  That 
examination is incomplete in the results of the puretone 
threshold testing (all the required frequencies were not 
tested), but the speech recognition findings were 96 percent 
for the right ear and 0 percent for the left ear.  
The question for this appeal is whether these findings 
warrant a 20 percent evaluation for bilateral hearing loss?  
These findings do not because the mechanical application of 
the above results compels a numeric designation of I in the 
right ear and XI in the left ear under Table VI  (38 C.F.R. § 
4.85), and such a designation requires the assignment of a 10 
percent rating under Table VII.  These findings do not change 
when the results most favorable to the veteran from the two 
tests are combined and utilized under VA's rating formula.  

The veteran was examined again in May 2005 for VA.  At that 
time, complaints regarding the difficulty he has with hearing 
and understanding was reported.  The puretone threshold 
average for the right ear was 34.  The puretone threshold 
average for the left ear was 110.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
0 percent in the left ear.  These findings do not merit an 
increased rating when they are mechanically applied to the 
tables applicable here. Again, the mechanical application of 
the more recent results compels a numeric designation of I in 
the right ear and XI in the left ear under Table VI; such a 
designation requires the assignment of a 10 percent rating 
under Table VII

TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination
Percent of
Discrimination				Puretone Threshold Average

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI

Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING IN
BETTER EAR
XI

100
*











X

90

80










IX

80

70

60









VII
I

70

60

50

50








VII

60

60

50

40

40







VI

50

50

40

40

30

30






V

40

40

40

30

30

20

20





IV

30

30

30

20

20

20

10

10




III

20

20

20

20

20

10

10

10

0



II

10

10

10

10

10

10

10

0

0

0


I

10

10

0

0

0

0

0

0

0

0

0



XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

Although the Board sympathizes with the veteran's 
difficulties due to hearing loss, the Board is constrained to 
abide by VA regulations, which mechanically apply testing 
results to the applicable regulations.  In light of the 
above, the Board finds that the preponderance of the evidence 
is against the veteran's claims for higher disability ratings 
for his bilateral hearing loss.

The Board also finds that there is no objective evidence of 
any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
which would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The Board finds the matter 
is appropriately addressed by the assigned schedular ratings.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  Here, there can be no question 
as to whether hearing loss more nearly approximates the 
disability picture of the next higher rating and the appeal 
is denied.  See 38 C.F.R. § 4.7 (2006).  The evidence in this 
case is not in relative equipoise, and the claim for a higher 
rating is denied.

Notice and Assistance
VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits under 38 U.S.C.A. §§ 
5103 and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 
and 3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO's August 2003 letter described the evidence needed to 
support the veteran's claim for an increased evaluation and 
was provided prior to the first RO adjudication.  

While the veteran was not provided a notice letter pertaining 
to effective dates of awards (See Dingess/Hartman v.  
Nicholson, 19 Vet. App. 473 (2006)), he was not prejudiced by  
this lack of notice.  The current Board decision does not 
grant an increased rating or address effective date 
questions. 

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran has had a hearing, he 
has been examined, and records have been obtained.  He has 
not identified any records which could be pertinent to his 
claim that have not been secured.  There is no indication 
that there are any outstanding records that are pertinent to 
this claim.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the veteran in this case.  

ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


